MEMORANDUM **
Jacob F. Ramon appeals pro se the district court’s summary judgment for Lockheed Martin Corporation (“Lockheed”) in his age discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994), and we affirm.
The district court properly granted summary judgment on Ramon’s claim pursuant to the Fair Employment and Housing Act, Cal. Gov’t Code § 12941, because he failed to rebut Lockheed’s evidence demonstrating that he was a substandard employee and that budget cuts forced it to reduce its workforce. See Hersant v. Dep’t of Soc. Servs., 57 Cal.App.4th 997, 67 Cal.Rptr.2d 483, 488-91 (Cal.Ct.App.1997).
The district court also properly granted summary judgment on Ramon’s claim that Lockheed breached an implied employment contract with him because the parties’ “express at-will agreement precluded the existence of an implied contract requiring good cause for termination.” See Camp v. Jeffer, Mangels, Butler & Marmaro, 35 Cal.App.4th 620, 41 Cal.Rptr.2d 329, 334 (Cal.Ct.App.1995) (citing Cal. Lab. Code § 2922).
The district court did not abuse its discretion by denying Ramon’s Fed.R.Civ.P. 56(f) motion because Ramon did not “diligently pursue! ][his] previous discovery opportunities,” and did not “show how allowing additional discovery would have precluded summary judgment.” Qualls ex rel. Qualls v. Blue Cross of Calif, Inc., 22 F.3d 839, 844 (9th Cir.1994) (emphasis in original).
The district court did not abuse it discretion by failing to address Ramon’s Fed. R.Civ.P. 37 motion to compel because the court implicitly denied that motion by granting summary judgment. See Columbia Pictures Indus., Inc. v. Prof'l Real Estate Investors, Inc., 944 F.2d 1525, 1532-33 (9th Cir.1991), aff'd on other grounds, 508 U.S. 49, 113 S.Ct. 1920, 123 L.Ed.2d 611 (1993).
*488The district court did not abuse its discretion by denying Ramon’s Fed.R.CivP. 60 motion for relief from the judgment because it merely reargued issues that the court had already considered and rejected. See Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899 (9th Cir.2001).
Ramon’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.